Title: To James Madison from James Barbour, 13 June 1814
From: Barbour, James
To: Madison, James


        
          Sir,
          Richmond. June 13th. 1814.
        
        Whilst the revolution which has recently occurred in Europe astonishes and confounds by its unexpectedness and importance, its possible consequences to us are calculated to produce, a painful solicitude among all descriptions of our citizens, with those to whom a share of the public confidence is dispensed, that solicitude is necessarily increased. This will

account for the trouble I give you in soliciting your attention to our situation. Great Britain if she wills, has now at her disposal an overwhelming force. Should she be disposed, she can with such a force, strike any part of our atlantic frontier with impunity. She can penetrate deep into our interior and the Capital itself must fall, without some preliminary preparations. The denunciations of a Foreign Journalist of large masses of troops being destined for America, would be esteemed idle, but from a knowledge of the great facility with which it may be realized. To act, however, upon such threats would be the height of improvidence, when we can procure (it is presumed) the most accurate information by an appeal to the power, by which our measures are to be regulated. To you, therefore, I am constrained to address myself, and to enquire whether under existing circumstances it is deemed advisable by the President that, any measures should be adopted by us to add to the security of this Commonwealth. The Executive will repose with confidence upon the assurances of the President. I tender you my unfeigned respects
        
          Js Barbour
        
      